 
  
   
  

Case 1:03-md-01570-GBD-SN Document 5151 Filed oo flag ‘Page’ ‘in —
‘Case 1:03-md-01570-GBD-SN Document 5150 Filed 09; papgengeagy?
lO, On. -
Ree Ca

Le

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

03-md-1570 (GBD)(SN)
ECF Case

In re Terrorist Attacks on September 11, 2001

 

This d t relates to:
is document relates to 1 5-cv-9903 (GBD)(SN)

Th Burnett, Sr., et al. v. mi
omas Burnett, Sr., et al. v. The Islamic ECF Case

Republic of Iran, et al.

 

 

 

 

ORDER OF PARTIAL FINAL DEFAULT JUDGMENTS ON BEHALF OF
BURNETT/IRAN PLAINTIFFS IDENTIFIED AT EXHIBIT A

(BURNETT / IRAN XID)

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibit A to this Order, plaintiffs in Thomas Burnett, Sr., et al. y. The Islamic Republic of Iran, et
al., 15-cv- 9903 (“Burnett/Iran”), who are each a spouse, parent, child, or sibling (or the estate of
a spouse, parent, child, or sibling) of a victim killed in the terrorist attacks on September 11, 2001,
and the Judgment by Default for liability only against the Islamic Republic of Iran, the Islamic
Revolutionary Guard Corps, and The Central Bank of the Islamic Republic of Iran (collectively,
the “Iran Defendants’’) entered on January 31, 2017 (15-cv-9903, ECF No. 85), together with the
entire record in this case, it is hereby;

ORDERED that partial final judgment is entered against the Iran Defendants and on behalf
of the Plaintiffs in Thomas Burnett, Sr., et al. v. The Islamic Republic of Iran, et al., 15-cv-9903,
as identified in the attached Exhibit A, who are each a parent or child of individuals killed in the
terrorist attacks on September 11, 2001, as indicated in Exhibit A, and it is

ORDERED that Plaintiffs identified in Exhibit A are awarded: solatium damages of

$8,500,000 per parent and $8,500,000 per child, as set forth in Exhibit A; and it is
Case 1:03-md-01570-GBD-SN Document 5151 Filed 09/13/19 Page 2 of 3
»Case 1:03-md-01570-GBD-SN Document 5150 Filed 09/12/19 Page 2 of 2

ORDERED that Plaintiffs identified in Exhibit A are awarded prejudgment interest of 4.96
percent per annum, compounded annually, running from September 11, 2001 until the date of
judgment; and it is

ORDERED that Plaintiffs identified in Exhibit A may submit an application for punitive
damages, economic damages, or other damages (to the extent such awards have not previously
been ordered) at a later date consistent with any future rulings made by this Court on this issue,
and it is

ORDERED that the remaining Burnett/Iran Plaintiffs not appearing on Exhibit A, may
submit in later stages applications for damages awards, and to the extent they are for solatium or
by estates for compensatory damages’ for decedents pain and suffering from the September 11
attacks, they will be approved consistent with those approved herein for the Plaintiffs appearing

on Exhibit A.

Dated: New York, New York S RDERED:

——sep-+s-aniy? Gary, B- Vorwhe

RGEIB. DANIELS
ited States District Judge

 
Case 1:03-md-01570-GBD-SN Document 5151 Filed 09/13/19 Page 3 of 3

Case 1:03-md-01570-GBD-SN Document 5150-1 Filed 09/12/19 Page 1 of1

 

 

 

 

 

 

 

 

 

 

EXHIBIT A
Ey] 2
B| ep
D E} * a x
# DECEDENT NEDDLN- DECEDENT | & | PLAINTIFF a AADOLE. PLAINTIFF fe a A SOLATIUM
FIRST NAME NAME LAST NAME > FIRST NAME NAME LAST NAME me = 9
Zz 45
< e)
a | 2
1 |Michael Edward Roberts John | J. Roberts Parent $  8,500,000.00
2 |Michael Edward Roberts Veronica M. Roberts Parent $ 8,500,000.00
3 {John Anthony Sherry John Michael Sherry Child $ — 8,500,000.00
4 {John Anthony Sherry James Thomas Sherry Child $ _8,500,000.00
5 {(Maniki Narula Baldev Narula Parent $ 8,500,000.00
TOTAL: | $  42,500,000.00

 

 

 

 

 

 

 

 

 

 

 

 
